The facts in this case are in all respects identical with those in case No. A-724, In re W.C. Jones, infra, 109 P. 570. This petitioner was convicted for violating the same ordinance of the town of Eldorado which Jones was charged with violating; and he makes identically the same contention made by Jones. The decision in that case is controlling in this case.
The writ of habeas corpus heretofore issued in this case will therefore be discharged, and the petitioner remanded to the custody of the town marshal of Eldorado. It is so ordered. *Page 90